Plaintiff presented a claim against the estate of Lee King, deceased, for damages to himself and his two sons, William Byrd Wilson aged nine years, and Robert Wilson aged six years, arising out of an automobile collision at a highway intersection claimed to have been caused by the negligence of King. The administrator of deceased's estate denied all negligence upon the part of Lee King, deceased, and alleged that plaintiff was guilty of contributory negligence. In the circuit court, the case was tried before the judge without a jury. At the conclusion of the testimony, the court entered judgment for defendant estate, with costs. Plaintiff appeals, claiming the trial court erred in finding plaintiff guilty of contributory negligence, in rendering judgment in favor of defendant estate, and in not rendering judgment for plaintiff.
Plaintiff saw the King car approaching the intersection, had time to stop, but continued to drive, with knowledge that a collision might result, into the highway intersection where the collision occurred. There was ample testimony to support the trial court's finding of contributory negligence upon the part of plaintiff. Plaintiff was not entitled to recover.
Judgment affirmed, with costs.
BUTZEL, C.J., and WIEST, BUSHNELL, SHARPE, CHANDLER, and McALLISTER, JJ., concurred. NORTH, J., took no part in this decision. *Page 220